DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 6906554) in view of Sathe et al. (US  20140062565).
As to claim 1, Chen’s figure 1 shows a dead time generator for generating a dead time (18a, 18b), wherein the dead time is generated for controlling a plurality of pulses (15a or 15b) having different widths to pulses (18a or 18b) having a constant width, which is output from the switching circuit (entire circuit figure 1 is considered as the switching circuit).  Figure 1 fails to show that the switching circuit comprises two switching elements that are in an off state.  However, logic unit, i.e. logic AND, OR, NOR, … or a combination of logic gates, comprises a plurality of transistors (switching elements) is well known in the art.  Therefore, it would have been obvious to one having ordinary skill in the art to include plurality of transistors in each of Chen’s logic units for the purpose of saving space and achieving desired logic operation.  Selecting transistors in logic unit(s) in an off state is seen as an obvious design preference to achieve desired logic operation.  Therefore, it would have been obvious to one having ordinary skill in the art to select at least two transistors (switching elements) in Chen’s logic units to be it was known that logical NAND gate is equivalent to logical OR gate having inputs respectively coupled to single inverters, see below figures, and logical NOR gate is equivalent to logical AND gate having inputs respectively coupled to single inverters, see below figures.  Therefore, Sathe et al.’s generates signal that is equivalent to a logical sum of a clock inversion signal obtained by inverting the clock signal (by the inverter coupled to one of the input of logical AND gate or OR gate in the equivalent NOR gate 505 or NAND 503) and a clock delay signal obtained by delaying the clock signal (by 501 and another inverter at the other input of the logical AND gate or OR gate in the equivalent NOR gate 505 or NAND [AltContent: ]gate 503) by the dead time].  
[AltContent: ][AltContent: ][AltContent: rect][AltContent: oval][AltContent: rect]
[AltContent: ]       NAND                                            NOR coupled to input inverters
[AltContent: ][AltContent: ][AltContent: rect][AltContent: ][AltContent: rect]
      NOR                                                   AND coupled to input inverters


As to claim 6, digital sampling circuit used to generate data signal based on a clock signal is well known in the art.  It would have been obvious to one having ordinary skill in the art to use a digital sampling circuit to provide Chen’s data signal (output of the controller) for the purpose of proving more precise control signals. 
As to claim 7, the modified Chen’s figure 7 shows a drive circuit (14a-14c) outputting a drive signal that is a logical product of the clock synchronization signal and the digital signal, to the switching circuit.
As to claim 8, the modified Chen’s figure 7 shows that the switching circuit performs resonant switching.
Allowable Subject Matter
Claims 9-14 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/Primary Examiner, Art Unit 2842